Citation Nr: 0806466	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-34 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board denied the veteran's claim for service connection 
for a skin disorder of the hands and feet in an August 2006 
decision.  This decision also remanded the veteran's hearing 
loss and back claims for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he has a back disorder as a result 
of an explosion that threw him across a patrol boat and 
injured his back.  The veteran also maintains that he now has 
hearing loss due to exposure to the acoustic trauma of 
shelling, firefights, and patrol boat engines.

The veteran submitted an October 2007 buddy statement in 
support of his claim.  The buddy stated that he was with the 
Veteran in Vietnam when the veteran fired an M79 (grenade 
launcher), and shortly thereafter their boat was struck by 
two RPGs (rocket propelled grenades).  The buddy reported 
that the veteran was blown across the boat by the explosions, 
injuring his back.  The Board notes that this statement is 
pertinent to not only the veteran's back disability claim, 
but also to his claim that he now has hearing loss due to the 
acoustic trauma from weapons fire and shelling.

The RO has not had the opportunity to review this newly 
submitted evidence and the veteran has requested that his 
file be returned to the RO for review of the newly submitted 
letter.  (See letter dated January 2, 2008).

Accordingly, the case is REMANDED for the following action:

Issue to the veteran and his 
representative a supplemental statement of 
the case (SSOC) that reviews the October 
2007 buddy statement, as well as any other 
evidence received since the July 2007 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



